MURRAY, Associate Justice.
This suit was instituted in the district court (Forty-ninth judicial district) of Webb county, by appellee, in the name of the state of Texas upon the relation of the Railroad Commission of Texas, against appellant, Hausman Bros. Packing Company, to enjoin it from violating the so-called’ Motor Carrier Law, chapter 314, p. 698, General Laws, Regular Session, 41st Legislature, as amended by chapter 277, p. 480, General Laws, Regular Session, 42d Legislature (Vernon’s Ann. Civ. St. art. 911b).
The petition for injunction was set down for a hearing on a day certain, at which time evidence was heard and the injunction granted as prayed for by appellee. Hausman Bros. Packing Company brings this appeal.
It appears from an examination of the record in this case that the evidence was sufficient to support the action of the trial judge in granting an injunction, and the law expressly provides for such action.
The trial judge having properly exercised the discretion invested in him by law, his order granting the injunction will be in all things affirmed.